          Case 1:20-cv-01304-SDA Document 8 Filed 04/12/20 Page 1 of 1




                               MARIA COSTANZA BARDUCCI
                                  BARDUCCI LAW FIRM
                                5 West 19th Street, 10th Floor
                                 New York, New York 10011
                                  Telephone: 212-433-2554

                                          April 10, 2020

VIA ECF
The Honorable Valerie E. Caproni
United States Judge
United States District Court
Southern District of New York
40 Foley Square, Room 240
New York, NY 10007

       Re:     Michael Adams v. Famous Calabria Pizza, LLC and 27 St. James Holding LLC
               Civil Action No.: 20-cv-01304-VEC
               Letter-Motion for Extension of Time to Request Clerk’s Default

Dear Judge Valerie E. Caproni:

       I represent the Plaintiff in the above-referenced matter.

       Both Defendants were served on February 25, 2020 through the secretary of state.

        Plaintiff would assume that the Defendants may have been impacted by office closures,
social distancing, and quarantine or stay-at-home orders due to the current COVID-19 outbreak
and may need additional time as a result to hire counsel and file an answer, although undersigned
has not spoken to Defendants or counsel for Defendants.

       This is the first request for extension to time to request clerk’s default.

       In fairness to opposing party, and in the interest of preserving this Honorable Court’s and
the Clerk’s time and resources, Plaintiff requests a forty-five (45) day extension of time to
request the clerk’s default.

       Thank you for your consideration.

                                              Respectfully Submitted,

                                              BARDUCCI LAW FIRM
                                              s/Maria Costanza Barducci, Esq.
                                              MARIA COSTANZA BARDUCCI, ESQ.

cc: Via CM/ECF Only
